FILED
                             NOT FOR PUBLICATION                            AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BERNADINE SMITH EPLING,                          No. 12-55249

               Plaintiff - Appellant,            D.C. No. 2:10-cv-05862-GAF-
                                                 RNB
  v.

OFFICER KOMATHY,                                 MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Bernadine Smith Epling appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging false arrest and excessive force.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Epling’s excessive

force claim because Epling failed to raise a genuine dispute of material fact as to

whether defendant’s use of force in handcuffing Epling was unreasonable. See

Graham v. Connor, 490 U.S. 386, 396 (1989) (an officer is allowed to use

reasonable force during an arrest); see also Kennedy v. Allied Mut. Ins. Co., 952

F.2d 262, 266 (9th Cir. 1991) (a party cannot create dispute of fact by an affidavit

contradicting prior deposition testimony); Arpin v. Santa Clara Valley Transp.

Agency, 261 F.3d 912, 922 (9th Cir. 1989) (summary judgment is proper on an

excessive force claim arising from application of handcuffs where plaintiff did not

provide any medical records to support her claim that she suffered an injury as a

result of being handcuffed).

      To the extent that Epling challenges the district court’s denial of her motions

to compel discovery of phone and employee records, the district court did not

abuse its discretion. See Fed. R. Civ. P. 26(b)(1) (discovery requests must be

“reasonably calculated to lead to the discovery of admissible evidence”); Hallett v.

Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review and

describing district court’s broad discretion to permit or deny discovery).

      AFFIRMED.


                                          2                                      12-55249